Title: From Alexander Hamilton to James McHenry, 11 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. March 11th. 1800—
          
          Enclosed is an account which has been sent me by Mr. Dayton the Contractor for New Jersey.
          The object of this account received my sanction previously to it’s being carried into effect. I presume there will be a difficulty in allowing it—as was nothing in the execution but what was proper. As to the amount, Mr. Dayton, I suppose, will produce vouchers to shew that, it is not unreasonable the expenditure took place.
          I have none of the contracts for the year Eighteen hundred except those — with Mess — and Dayton and OHara—I would thank you to have the rest forwarded to me—
          Enclosed is a letter I have received from Lieut. S. W. Church—I do not recollect to have been informed by you that this Gentleman’s resignation is accepted—If it is I would thank you to inform me, and I will communicate it to Mr. — Church.
        